Case 1:21-cv-04954-WFK-RER Document 6 Filed 09/12/21 Page 1 of 2 PageID #: 34




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK

WE THE PATRIOTS USA, INC.,                  :
DIANE BONO,                                 :
MICHELLE MELENDEZ,                          :      Dkt. No.:1:21-cv-4954
MICHELLE SYNAKOWSKI,                        :
     Plaintiffs,                            :
v.                                          :
                                            :
KATHLEEN HOCHUL - GOVERNOR                  :
OF NEW YORK; HOWARD                         :
ZUCKER, M.D, - COMMISSIONER,                :
NEW YORK STATE DEPARTMENT                   :
OF HEALTH                                   :
     Defendants.                            :      SEPTEMBER 12, 2021

NOTICE OF EMERGENCY MOTION AND EMERGENCY MOTION FOR TEMPORARY
           RESTRAINING ORDER AND PRELIMINARY INJUNCTION

       Pursuant to Federal Rule of Civil Procedure 65 and Local Rule 7.1, the Plaintiffs

respectfully give notice of their emergency motion for a temporary restraining order and

a preliminary injunction and move the Court for the following relief:

       1. A temporary restraining order staying enforcement of the Defendants’ New

          York State Health Regulation, Title 10, § 2.61 until the parties have an

          opportunity to be heard on the Plaintiffs’ motion for a preliminary injunction;

       2. A preliminary injunction staying enforcement of the Defendants’ New York

          State Health Regulation, Title 10, § 2.61 until the parties have an opportunity

          to fully brief and argue its constitutionality;

       3. Any such other and further relief that the Court considers proper.
Case 1:21-cv-04954-WFK-RER Document 6 Filed 09/12/21 Page 2 of 2 PageID #: 35




                                                      THE PLAINTIFFS
                                                      /s/ Norman A. Pattis /s/
                                                      NORMAN A. PATTIS, ESQ.
                                                      PATTIS & SMITH, LLC
                                                      383 Orange Street
                                                      New Haven, CT 06511
                                                      Tel: (203) 393-3017
                                                      Fax: (203) 393-9745
                                                      npattis@pattisandsmith.com

                                                      /s/ Cameron L. Atkinson /s/
                                                      CAMERON L. ATKINSON, ESQ.
                                                             Pro hac vice pending
                                                      PATTIS & SMITH, LLC
                                                      383 Orange Street
                                                      New Haven, CT 06511
                                                      Tel: (203) 393-3017
                                                      Fax: (203) 393-9745
                                                      catkinson@pattisandsmith.com

                                                      /s/ Earl A. Voss /s/
                                                      EARL A. VOSS, ESQ.
                                                             Pro hac vice pending
                                                      PATTIS & SMITH, LLC
                                                      383 Orange Street
                                                      New Haven, CT 06511
                                                      Tel: (203) 393-3017
                                                      Fax: (203) 393-9745
                                                      avoss@pattisandsmith.com




                             CERTIFICATE OF SERVICE

      I hereby certify that on the date above a copy of the foregoing was served by

certified mail, email, and/or by fax upon Governor Hochul and Dr. Zucker or their proper

representatives designated by law.

                                                      /s/ Norman A. Pattis /s/
                                                      NORMAN A. PATTIS, ESQ.
